 

EXHIBIT 10.107

 

CERTAIN IDENTIFIED INFORMATION MARKED BY [*] HAS BEEN EXCLUDED FROM THIS EXHIBIT
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
TO THE REGISTRANT IF PUBLICLY DISCLOSED

 

 

AMENDMENT N°24

 

 

TO THE

 

 

A320 NEO FAMILY PURCHASE AGREEMENT

 

 

BETWEEN

 

 

AIRBUS S.A.S.

 

as Seller

 

 

and

 

 

AIR LEASE CORPORATION

 

as Buyer

 





 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 1/7

 



 

AMENDMENT N°24 TO THE

A320 NEO FAMILY PURCHASE AGREEMENT

 

This Amendment N°24 (the “Amendment N°24”) dated 18 October 2019 is made

 

BETWEEN:

 

AIRBUS S.A.S., a société par actions simplifiée, created and existing under
French law having its registered office at 2 Rond‑Point Emile Dewoitine, 31707
Blagnac-Cedex, France and registered with the Toulouse Registre du Commerce
under number RCS Toulouse 383 474 814 (the "Seller"),

 

and

 

AIR LEASE CORPORATION, a corporation organised and existing under the laws of
the State of Delaware, U.S.A., having its principal place of business at 2000
Avenue of the Stars, Suite 1000N, Los Angeles, California 90067, U.S.A. (the
“Buyer”).

 

The Buyer and the Seller together are referred to collectively as the “Parties”
and individually as a “Party”.

 

WHEREAS:

 

A.   On 10 May 2012, the Buyer and the Seller have signed a purchase agreement
with reference CLC-CT1103377 for the manufacture and sale by the Seller and
purchase by the Buyer of thirty-six (36) firm A320 NEO Family aircraft
hereinafter together with its Exhibits and Letter Agreements referred to as the
“Purchase Agreement”.

 

B.   On 28 December 2012, the Buyer and the Seller entered into Amendment N°1 to
the Purchase Agreement for the manufacture and sale by the Seller and purchase
by the Buyer of fourteen (14) incremental A320 NEO Family aircraft.

 

C.    On 14 July 2014, the Seller and the Buyer entered into Amendment N°2 to
the Purchase Agreement in order to, among other things, [*].

 

D.    On 14 July 2014, the Buyer and the Seller entered into Amendment N°3 to
the Purchase Agreement for the manufacture and sale by the Seller and purchase
by the Buyer of sixty (60) incremental A320 NEO Family aircraft.

 

E.    On 10 October 2014, the Buyer and the Seller entered into Amendment N°4 to
the Purchase Agreement for [*].

 

F.    On 03 March 2015, the Buyer and the Seller entered into Amendment N°5 to
the Purchase Agreement for the cancellation of sixty (60) Amendment 3 NEO
Aircraft and for the manufacture and sale by the Seller and purchase by the
Buyer of ninety (90) incremental A321 NEO Family aircraft.

 

G.   On 18 March 2015, the Buyer and the Seller entered into Amendment N°6 to
the Purchase Agreement in order to [*].

 

H.    On 09 November 2015, the Buyer and the Seller entered into Amendment N°7
to the Purchase Agreement in order to [*].

 

I.     On 08 January 2016, the Buyer and the Seller entered into Amendment N°8
to the Purchase Agreement in order to [*].

 





 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 2/7

 



 

J.     On 04 April 2016, the Buyer and the Seller entered into Amendment N°9 to
the Purchase Agreement in order to [*].

 

K.    On 12 April 2016, the Buyer and the Seller entered into Amendment N°10 to
the Purchase Agreement in order to [*].

 

L.    On 02 June 2016, the Buyer and the Seller entered into Amendment N°11 to
the Purchase Agreement in order to [*].

 

M.   On 17 August 2016, the Buyer and the Seller entered into Amendment n°12 to
the Purchase Agreement in order to, among other things, (i) introduce the new
A321-200NX standard specification, [*].

 

N.    On 20 December 2016, the Buyer and the Seller entered into Amendment N°13
to the Purchase Agreement in order to [*].

 

O.    On 03 March 2017, the Buyer and the Seller entered into Amendment N°14 to
the Purchase Agreement in order to, among other things, [*].

 

P.    On 10 April 2017, the Buyer and the Seller entered into Amendment N°15 to
the Purchase Agreement in order to, among other things, [*].

 

Q.    On 19 June 2017, the Buyer and the Seller entered into Amendment N°16 to
the Purchase Agreement in order to [*].

 

R.    On 19 June 2017, the Buyer and the Seller entered into Amendment N°17 to
the Purchase Agreement in order to provide for the manufacture and sale of
twelve (12) incremental A320 NEO Family aircraft.

 

S.    On 12 July 2017, the Buyer and the Seller entered into Amendment N°18 to
the Purchase Agreement in order to amend certain terms of Amendment N°16.

 

T.    On 31 July 2017, the Buyer and the Seller entered into Amendment N°19 to
the Purchase Agreement in order to [*].

 

U.    On 29 September 2017, the Buyer and the Seller entered into Amendment N°20
to the Purchase Agreement in order to [*].

 

V.    On 27 December 2017, the Buyer and the Seller entered into Amendment N°21
to the Purchase Agreement in order to provide for the manufacture and sale of
six (6) incremental A320 NEO Family aircraft.

 

W.   On 16 February 2018, the Buyer and the Seller entered into Amendment N°22
to the Purchase Agreement in order to, among other things, [*].

 

X.    On 31 December 2018, the Buyer and the Seller entered into Amendment N°23
to the Purchase Agreement in order to, among other things, [*].

 

The Purchase Agreement as amended and supplemented pursuant to the foregoing
shall be referred to as the “Agreement”.

 

Y.    The Parties have now decided to enter into this amendment N°24 (the
“Amendment N°24”) in order to [*], subject to the terms and conditions set out
below.

 

The terms “herein”, “hereof” and “hereunder” and words of similar import refer
to this Amendment N°24. Capitalized terms used herein and not otherwise defined
herein will have the meanings assigned thereto in the Agreement.





 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 3/7

 



 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 





 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 4/7

 



 

1.         [*]

 

2         [*]

 

3         [*]

 

4         [*]

 

5          INCONSISTENCY AND CONFIDENTIALITY

 

5.1       In the event of any inconsistency between the terms and conditions of
the Agreement and those of this Amendment N°24, the latter shall prevail to the
extent of such inconsistency, whereas the part of the Agreement not concerned by
such inconsistency shall remain in full force and effect.

 

5.2       This Amendment N°24 reflects the understandings, commitments,
agreements, representations and negotiations related to the matters set forth
herein whatsoever, oral and written, and may not be varied except by an
instrument in writing of even date herewith or subsequent hereto executed by the
duly authorised representatives of each Party.

 

5.3       This Amendment N°24 shall be treated by the Parties as confidential
and shall not be released in whole or in part to any third party without the
prior consent of the other Party except as may be required by law, or to
professional advisors for the implementation hereof.

 

6          COUNTERPARTS

 

This Amendment N°24 may be executed by the Parties in separate counterparts,
each of which when so executed and delivered shall be an original, but all such
counterparts shall together constitute one and the same instrument.

 

7          LAW AND JURISDICTION

 

This Amendment N°24 will be governed by and construed and the performance
thereof will be determined in accordance with the laws of the State of New York,
without giving effect to its conflicts of laws provisions that would result in
the application of the law of any other jurisdiction.

 

The other provisions of Clause 22.6 of the Agreement shall apply to this
Amendment N°24 as if the same were set out in full herein, mutatis mutandis.

 





 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 5/7

 



 

IN WITNESS WHEREOF this Amendment N°24 was entered into the day and year first
above written.

 

 

 

 

For and on behalf of

     

For and on behalf of

 

 

 

 

 

 

AIR LEASE CORPORATION

 

AIRBUS S.A.S.

 

 

 

 

 

 

By:

/s/ Grant Levy

 

By:

/s/ Benoît de Saint-Exupéry

 

 

 

Its:

Executive Vice President

 

Its:

Senior Vice President, Contracts

 





 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 6/7

 



 

APPENDIX 1

DELIVERY SCHEDULE

 

[*]

 

 

Amendment Nº24 to the ALC A320 NEO Family PA

 

Ref. CLC-CT CT1902657

Page 7/7

 

